COURT OF APPEALS
SANDEE BRYAN MARtON                  FOURTH COURT OF APPEALS DISTRICT                  KEITH E. HOTTLE
  CHIEF JUSTICE                        CADENA-REEVES JUSTICE CENTER                    CLERK OF COURT
KAREN ANGELINI                           300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                       SAN ANTONIO. TEXAS 78205-3037
REBECA C. MARTINEZ                   WWW.TXCOURTS.GOV/4THCOA.ASPX                        TELEPHONE
PATRICIA O. ALVAREZ                                                                      (210)335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                           FACSIMILE NO.
 JUSTICES                                                                                (210)335-2762


                                              July 12,2016

            Leigh Cutter                                     Margaret D. Roberts
            Jean Brown Family Law                            15331 Clear Grove
            222 Main Plaza                                   San Antonio, TX 78247
            San Antonio, TX 78205

            RE:    Court of Appeals Number:      04-16-00170-CV
                   Trial Court Case Number:      2009-CI-09297
                   Style: In the Interest of A.B.R. and P.Y.R., Children



                    Enclosed please find the order which the Honorable Court of Appeals has
            issued in reference to the above styled and numbered cause.

                   If you should have any questions, please do not hesitate to contact me.


                                                                   Very truly yours,
                                                                   KEITH E. HOTTLE, CLERK




                                                                   Jacqueline
                                                                   Legal Assistant,
                                                                   Fourth Court of Appeals
                                                                   210-335-3854



            cc: Jean S. Brown
                                               w,

                            Jfourti) Court of ^pealsi
                                   ^an Slntonio, tlTexafi

                                           July 12, 2016

                                        No. 04-16-00170-CV

                    IN THE INTEREST OF A.B.R. AND P.Y.R., Children,

                   From the 57th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2009-CI-09297
                          Honorable Antonia Arteaga, Judge Presiding


                                          ORDER

      The Appellee's Motion to Extend Mediation Stay of this appeal to September 2,2016 is
DENIED, It is FURTHER ORDERED that all appellate deadlines will remain suspended until
August 4,2016; in accordance to the order issued by this court on June 20, 2016.


                                                     Marifilyn Bamgrd, Justice



 #o/
 50/




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of July, 2016.




                                                     Keitn E. Hottle
                                                     Clerk of Court